Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Schering-Plough Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Companies: Schering-Plough Corporation Commission File No.: 1-6571 Merck & Co., Inc. Commission File No.: 1-3305 The following was posted on-line at www.anewmerck.com on March 24, 2009. Media Contact: Amy Rose Investor Contacts: Eva Boratto (908) 423-6537 (908) 423-5185 Carol Ferguson (908) 423-4465 Merck Provides Update on Merger Financing WHITEHOUSE STATION, N.J., March 23, 2009  Merck & Co., Inc. today provided an update on the status of credit facilities that will be used to finance its recently announced agreement to merge with Schering-Plough Corporation. Merck and JPMorgan, as lead arranger, have completed primary syndication of $7 billion of new Merck credit facilities with commitments from eight additional co-arrangers  Bank of America, BNP Paribas, Citi, Credit Suisse, HSBC, The Royal Bank of Scotland plc, Santander and UBS. In addition, Merck has secured commitments for the amendment of its existing $1.5 billion revolving credit facility that will allow the facility to remain in place after the merger. The company noted that finalizing primary syndication is an important step in the process of the completion of the general syndication of the credit facilities. Merck, JPMorgan and the co-arrangers are working together toward completion of general syndication in the coming weeks. About Merck Merck & Co., Inc. is a global research-driven pharmaceutical company dedicated to putting patients first. Established in 1891, Merck discovers, develops, manufactures and markets vaccines and medicines to address unmet medical needs. The company devotes extensive efforts to increase access to medicines through far-reaching programs that not only donate Merck medicines but help deliver them to the people who need them. Merck also publishes unbiased health information as a not-for-profit service. For more information, visit www.merck.com. - more - 2 Forward-Looking Statements This communication includes forward-looking statements within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995. Such statements may include, but are not limited to, statements about the benefits of the proposed merger between Merck and Schering-Plough, including future financial and operating results, the combined companys plans, objectives, expectations and intentions and other statements that are not historical facts. Such statements are based upon the current beliefs and expectations of Mercks and Schering-Ploughs management and are subject to significant risks and uncertainties. Actual results may differ from those set forth in the forward-looking statements. The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: the possibility that the expected synergies from the proposed merger of Merck and Schering-Plough will not be realized, or will not be realized within the expected time period, due to, among other things, the impact of pharmaceutical industry regulation and pending legislation that could affect the pharmaceutical industry; the ability to obtain governmental and self-regulatory organization approvals of the merger on the proposed terms and schedule; the actual terms of the financing required for the merger and/or the failure to obtain such financing; the failure of Schering-Plough or Merck stockholders to approve the merger; the risk that the businesses will not be integrated successfully; disruption from the merger making it more difficult to maintain business and operational relationships; the possibility that the merger does not close, including, but not limited to, due to the failure to satisfy the closing conditions; Mercks and Schering-Ploughs ability to accurately predict future market conditions; dependence on the effectiveness of Mercks and Schering-Ploughs patents and other protections for innovative products; the risk of new and changing regulation and health policies in the U.S. and internationally and the exposure to litigation and/or regulatory actions. Merck and Schering-Plough undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional factors that could cause results to differ materially from those described in the forward-looking statements can be found in Mercks 2008 Annual Report on Form 10-K, Schering-Ploughs 2008 Annual Report on Form 10-K and each companys other filings with the Securities and Exchange Commission (the SEC) available at the SECs Internet site (www.sec.gov). Additional Information In connection with the proposed transaction, Schering-Plough will file a registration statement, including a joint proxy statement of Merck and Schering-Plough, with the SEC. Investors are urged to read the registration statement and joint proxy statement (including all amendments and supplements to it) because they will contain important information. Investors may obtain free copies of the registration statement and joint proxy statement when they become available, as well as other filings containing information about Merck and Schering-Plough, without charge, at the SECs Internet web site (www.sec.gov). These documents may also be obtained for free from Schering-Ploughs Investor Relations web site (www.schering-plough.com) or by directing a request to Schering-Ploughs Investor Relations at (908) 298-7436. Copies of Mercks filings may be obtained for free from Mercks Investor Relations Web Site (www.merck.com) or by directing a request to Merck at Mercks Office of the Secretary, (908) 423-1000. Merck and Schering-Plough and their respective directors and executive officers and other members of management and employees are potential participants in the solicitation of proxies from Merck and Schering-Plough shareholders in respect of the proposed transaction. Information regarding Schering-Ploughs directors and executive officers is available in Schering-Ploughs proxy statement for its 2008 annual meeting of shareholders, filed with the SEC on April 23, 2008, and information regarding Mercks directors and executive officers is available in Mercks proxy statement for its 2009 annual meeting of stockholders, filed with the SEC on March 13, 2009. Additional information regarding the interests of such potential participants in the proposed transaction will be included in the registration statement and joint proxy statement filed with the SEC in connection with the proposed transaction. ###
